Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 34-62 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
	- claims 34, 44, and 54 are amended
	- claims 38, 42-43, 48, 52-53, 58, and 61-62 are cancelled
b.	This is a final action on the merits based on Applicant’s claims submitted on 02/04/2022.

Response to Arguments

Regarding Independent claims 34, 44, and 54 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “The pending claim 34 is amended with the feature “restoring, at the PDCP layer, the other RLC SDUs including the first RLC SDU and the second RLC SDU to PDCP SDUs, wherein the other RLC SDUs including the first RLC SDU and the second RLC SDU are from the same RLC layer and are without performing reordering when received by the PDCP layer; and delivering, by the PDCP layer, the PDCP SDUs to an upper layer” (hereinafter “feature a)”). It can be seen from the amended claim 34 that the RLC layer does not perform reordering among the second RLC SDU and the other RLC SDUs including the first RLC SDU. When the PDCP layer receives the second RLC SDU and the other RLC SDUs including the first RLC SDU which are without performing reordering, the PDCP layer restores them to PDCP SDUs and then delivers the PDCP SDUs to an upper layer.” on page 10, filed on 02/04/2022, with respect to Meylan US Pub 2009/0003283 (hereinafter “Meylan3283”), in view of Malkamaki et al. US Pub 2018/0262950 (hereinafter “Malkamaki”), and further in view of Marinier et al. US Pub 2008/0186946 (hereinafter “Marinier’”), and of Kim et al. US Pub 2015/0215987 (hereinafter “Kim”’), have been fully considered but are moot, over the limitations of “restoring, at the PDCP layer, the other RLC SDUs including the first RLC SDU and the second RLC SDU to PDCP SDUs, wherein the other RLC SDUs including the first RLC SDU and the second RLC SDU are from the same RLC layer and are without performing reordering when received by the PDCP layer; and delivering, by the PDCP layer, the PDCP SDUs to an upper layer” . Said limitations are newly added to the amended Claims 34, 44, and 54 and have been addressed in instant office action, as shown in section 35 USC 103 rejection below, with newly identified teaching from newly found references Yi et al. US Pub 2015/0201339 (hereinafter “Yi”) and Jiang US Pub 2008/0130684 (hereinafter “Jiang”), in combination with previously applied references Meylan3283, Malkamaki, and Marinier, thus rendering said Applicant’s arguments moot.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 34-39, 41-42, 44-49, 51-52, 54-59, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Meylan US Pub 2009/0003283 (hereinafter “Meylan3283”), in view of Malkamaki et al. US Pub 2018/0262950 (hereinafter “Malkamaki”), of Marinier et al. US Pub 2008/0186946 (hereinafter “Marinier”), and further in view of Yi et al. US Pub 2015/0201339 (hereinafter “Yi”) and of Jiang US Pub 2008/0130684 (hereinafter “Jiang”).
Regarding claim 34 (Currently Amended)
Meylan3283 discloses a data processing method, performed by a data receiving apparatus (e.g. “Node B 120” in Fig. 2; [0029-0030]), comprising:
receiving, at a Radio Link Control (RLC) layer, a plurality of RLC protocol data units (PDUs) from a Media Access Control (MAC) layer (“In general, each RLC PDU may include all or a portion of each of one or more RLC SDUs, as described below.  MAC may process each RLC PDU and generate a corresponding MAC PDU.” [0045]), each of the plurality of RLC PDUs comprises a header and a payload (“an RLC PDU includes an RLC header and a Data field.  The Data field may carry data from one or more RLC SDUs.  The length of the Data field or the entire RLC PDU may be conveyed in a MAC header.  The RLC header may include various fields for pertinent parameters for the RLC PDU” [0055]; Figs. 4-6), wherein:
the payload (i.e. data field) carries data from a RLC SDU (“The Data field may carry data from one or more RLC SDUs.” [0055]); 
wherein the plurality of RLC PDUs comprises a subset of RLC PDUs (“In general, RLC addressing within the RLC SDU may be achieved by partitioning the RLC SDU into data units of fixed or variable sizes and assigning different addresses to these data units.” [0049]), and each of the payloads of the subset of RLC PDUs comprises a segment of a first RLC SDU of a plurality of RLC SDUs (“the multiple PDUs including the first PDU, and the multiple SDUs including a first SDU corresponding to the first PDU;  and forming a second PDU at the second protocol based on the multiple SDUs, the second PDU including the first SDU followed by remaining ones of the multiple SDUs.” [Claim 7 text]), each of the headers of the subset of RLC PDUs comprise a sequence number (SN) field, and SNs in the SN fields of the subset of RLC PDUs are the same (“FIG. 4 shows an RLC PDU with the RLC header shown in Table 1.  In this example, an RLC SDU has an RLC SN of N. The RLC PDU carries a segment of the RLC SDU starting with the byte at address B. For the RLC header, the Sequence Number (SN) field is set to N, the Segment Extension (SE) field is set to `1`, and the Segment Offset (SO) field is set to B.” [0059], [0070]), wherein the SNs in the SN fields of the subset of RLC PDUs are allocated by the RLC layer (see Figs. 3 and 4);
wherein the plurality of RLC PDUs further comprises another RLC PDU rather than the subset of RLC PDUs (i.e. remaining vs. preceding RLC SDUs forming RLC PDUs), wherein the SI field (i.e. “segment length”) of the header of the another RLC PDU comprises the first value (“multiple PDCP PDUs may be received as multiple RLC SDUs at RLC, with each PDCP PDU being assigned a different PDCP SN by PDCP.  An RLC SN for each RLC SDU may be determined based on the PDCP SN for the corresponding PDCP PDU.  An RLC PDU may be formed based on the multiple RLC SDUs.  A header may be generated for the RLC PDU and may include the RLC SN for the first RLC SDU and a header block for each remaining RLC SDU.  The header block for each remaining RLC SDU may include (i) a segment length that conveys the amount of data from the RLC SDU being sent in the RLC PDU, (ii) an SN offset that indicates the difference between the RLC SN for the RLC SDU and the RLC SN for a preceding RLC SDU in the RLC PDU, (iii) a segment offset that indicates the starting byte in the RLC SDU being sent in the RLC PDU, (iv) an extension bit that indicates whether or not another header block will follow, and/or (v) some other information.” [0009]; [0059]; [0071]); 
determining, at the RLC layer, based on the headers of the subset of RLC PDUs, that the payloads of the subset of RLC PDUs are segments of the first RLC SDU (“A header may be generated for the RLC PDU and may include the RLC SN for the first RLC SDU and a header block for each remaining RLC SDU.  The header block for each remaining RLC SDU may include (i) a segment length that conveys the amount of data from the RLC SDU being sent in the RLC PDU, (ii) an SN offset that indicates the difference between the RLC SN for the RLC SDU and the RLC SN for a preceding RLC SDU in the RLC PDU, (iii) a segment offset that indicates the starting byte in the RLC SDU being sent in the RLC PDU, (iv) an extension bit that indicates whether or not another header block will follow, and/or (v) some other information.” [0009]; [0059]; [0071]); and
sending, at the RLC layer, the first RLC SDU to a PDCP layer (“multiple PDCP PDUs may be received as multiple RLC SDUs at RLC, with each PDCP PDU being assigned a different PDCP SN by PDCP.  An RLC SN for each RLC SDU may be determined based on the PDCP SN for the corresponding PDCP PDU.” [0009]; [0045]); 
Meylan3283 does not specifically teach that for each respective RLC PDU of the at least one RLC PDU, the header comprises a segment indicator (SI) field with two bits , and a first value of the two bits indicates that the payload comprises a complete RLC service data unit (SDU), a second value of the two bits indicates that the payload comprises a first segment of an RLC SDU, a third value of the two bits indicates that the payload comprises a neither first nor last segment of the RLC SDU, a fourth value of the two bits indicates that the payload comprises a last segment of the RLC SDU.
In an analogous art, Malkamaki discloses for each respective RLC PDU of the at least one RLC PDU, the header comprises a segment indicator (SI) field with two bits (“Per Option 3, segmentation of a PDCP Status report can be done, for instance, by taking two reserved (R) bits into use (there are currently 5 R bits unused in the PDCP Control PDU header) and using them to indicate whether the start (S) and end (E) point of the full status report are included into this message.” [0068]), and a first value of the two bits indicates that the payload comprises a complete RLC service data unit (SDU) (“S=1 and E=1 indicates full status report (no segmentation)” [0068]), a second value of the two bits indicates that the payload comprises a first segment of an RLC SDU (“S=1 and E=0 indicates first segment which is followed by another” [0068]), a third value of the two bits indicates that the payload comprises a neither first nor last segment of the RLC SDU (“Then S=0 and E=0 indicates a `middle` segment” [0068]), a fourth value of the two bits indicates that the payload comprises a last segment of the RLC SDU (“S=0 and E=1 indicates the last segment (after one or more segments).” [0068]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Meylan3283’s technique for sending data in a wireless communication system to include Malkamaki’s method for transmitting extension of the PDCP SN, in order to timely detect transmission error and improve resources usage efficiency (Malkamaki [0002]).
Meylan3283 and Malkamaki do not specifically teach wherein the plurality of RLC PDUs further comprises another RLC PDU rather than the subset of RLC PDUs, wherein the SI field of the header of the another RLC PDU comprises the first value; and determining, at the RLC layer, based on the SI field of the header of the another RLC PDU, that the payload of the another RLC PDU is a complete second RLC SDU.
In an analogous art, Marinier discloses the payload carries data from an RLC SDU (“As shown in FIG. 3a, the general structure of the SDSF field 250, includes the following elements. A "full/segment start" (FSS) flag 320 indicates whether the data at the start position of the payload for this reordering queue corresponds to a segment of an SDU or a full SDU. A "full/segment end" (FSE) flag 360 follows the FSS flag indicating whether the data at the end position of the payload for this priority queue corresponds to a segment of a SDU or a full SDU.” [0047);
wherein the plurality of RLC PDUs further comprises another RLC PDU rather than the subset of RLC PDUs, wherein the SI field of the header of the another RLC PDU comprises the first value (see Tables 2 and 3; [0102-0106]); and
wherein the method further comprises:
determining, at the RLC layer, based on the SI field of the header of the another RLC PDU, that the payload of the another RLC PDU (“In the proposed SI structure, "10" corresponds to the first payload unit being a complete unit, and if more than one payload unit is present in the reordering PDU, the last payload is a segment.  With this definition, if only one payload unit is present, then it will be a complete MAC-ehs PDU, however it should be a segment that corresponds to the first segment of a MAC-ehs PDU.  Moreover, when SI is equivalent to "11," the definition corresponds only to multiple payload units.  When setting the SI fields, the transmitter must know exactly what to indicate, when a single payload unit is present in the reordering PDU.  Since a single payload unit can correspond to a first, middle, last, or complete MAC-ehs SDU, the transmitter shall specify the correct SI indication so that the segments can be correctly reassembled.” [0100]; see Table 3) is a complete second RLC SDU (as taught by Meylan3283 “second RLC SDU” [0069-0070]);
obtaining (“As shown in FIG. 3a, the general structure of the SDSF field 250, includes the following elements.  A "full/segment start" (FSS) flag 320 indicates whether the data at the start position of the payload for this reordering queue corresponds to a segment of an SDU or a full SDU.  A "full/segment end" (FSE) flag 360 follows the FSS flag indicating whether the data at the end position of the payload for this priority queue corresponds to a segment of a SDU or a full SDU.  The combination of the FSS and the FSE is equivalent to a segmentation indication (SI) field 397 shown in FIG. 3b.” [0047]) and restoring all the segments to the first RLC SDU at the RLC layer (step 460 in Fig. 4; [0080-0081]);
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Meylan3283’s technique for sending data in a wireless communication system, as modified by Malkamaki, to include Marinier’s method for transmitting and receiving PDU segments, in order to efficiently performing data segmentation and reassembly (Marinier [0009]).
Meylan3283, Malkamaki, and Marinier do not specifically teach after the determining that the payload of the another RLC PDU is the complete second RLC SDU, sending, at the RLC layer, the complete second RLC SDU to a Packet Data Convergence Protocol (PDCP) layer without performing reordering with other RLC SDUs including the first RLC SDU; restoring, at the PDCP layer, the other RLC SDUs including the first RLC SDU and the second RLC SDU to PDCP SDUs, wherein the other RLC SDUs including the first RLC SDU and the second RLC SDU are from the same RLC layer and are without performing reordering when received by the PDCP layer, and delivering, by the PDCP layer, the PDCP SDUs to an upper layer.
In analogous art, Yi discloses after the determining that the payload of the another RLC PDU is the complete second RLC SDU, sending, at the RLC layer, the complete second RLC SDU to a Packet Data Convergence Protocol (PDCP) layer (“Referring to FIG. 8, a receiving-side PDCP layer deciphers an RLC SDU, i.e., a PDCP PDU, delivered from an RLC layer, to restore a header, and thereafter generates a PDCP SDU and delivers it to a higher layer. The PDCP SDU may be referred to as an IP packet.” [0080])
restoring, at the PDCP layer, the other RLC SDUs including the first RLC SDU and the second RLC SDU to PDCP SDUs (“Therefore, a data field of the three RLC PDUs 610 is configured to combine segments of an extracted SDU thereof, and thus is completely reconfigured to a concrete RLC SDU. Then, it is delivered to a higher layer, i.e., a PDCH layer.” [0072]; see Figs. 6-8), wherein the other RLC SDUs including the first RLC SDU and the second RLC SDU are from the same RLC layer (“That is, the receiving-side RLC layer uses an L1 field, SN field, etc., in the header 615 of the first RLC PDU 610 to determine whether a received RLC SDU 225 corresponds to a first segment, an intermediary segment, or a last segment, etc., and also confirms necessity of retransmission to determine whether data reception for the RLC SDU needs to be waited for, etc. For example, if any RLC SDU is transmitted by being segmented into three RLC PDUs, each RLC PDU is stored in the receiving buffer 335 until the arrival of all of the three RLC PDUs.” [0072]; Figs. 6-8);
delivering, by the PDCP layer, the PDCP SDUs to an upper layer (“Referring to FIG. 8, a receiving-side PDCP layer deciphers an RLC SDU, i.e., a PDCP PDU, delivered from an RLC layer, to restore a header, and thereafter generates a PDCP SDU and delivers it to a higher layer. The PDCP SDU may be referred to as an IP packet.” [0080]; Fig. 8).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Meylan3283’s technique for sending data in a wireless communication system, as modified by Malkamaki, and Marinier, to include Yi’s method for transmitting data between the RLC and PDCP layers, in order to efficiently performing control-plane data delivery and ciphering/integrity protection (Yi [0037-0038]).
Meylan3238, Malkamaki, Marinier, and Li do not specifically teach sending, at the RLC layer, the complete second RLC SDU to a Packet Data Convergence Protocol (PDCP) layer without performing reordering with other RLC SDUs including the first RLC SDU.
In analogous art, Jiang discloses sending, at the RLC layer, the complete second RLC SDU to a Packet Data Convergence Protocol (PDCP) layer without performing reordering with other RLC SDUs including the first RLC SDU; and restoring, at the PDCP layer, the other RLC SDUs without performing reordering when received by the PDCP layer (“According to the process 30, in the embodiment of the present invention, the PDCP entity performs reordering, while the RLC entity does not perform reordering. Therefore, the embodiment of the present invention does not perform duplicate reordering, so as to decrease waste of system resources, and prevent packet loss due to header decompression failure. In the embodiment of the present invention, the PDCP entity preferably de-/compresses packet headers by ROHC algorithm, and performs reordering according to PDCP SNs. Preferably, the RLC entity maintains a receiving window operation for avoiding delivering duplicate transmitted packets to the upper layer, or for the ARQ function. Besides, the communications device 100 can be operated in AM or UM. Therefore, via the embodiment of the present invention, the RLC entity does not perform reordering, while the PDCP entity performs. In such a situation, even if the order of packets received by a receiver is different from the order of generating the packets due to HO between eNBs, the embodiment of the present invention can prevent unnecessary packet discard. Take uplink transmission for example (the network is receiver and the user equipment is transmitter), after HO between eNBs, if a packet with larger RLC SN and layer PDCP SN, which are set by the user equipment, arrives the target eNB earlier than a packet with smaller RLC SN and smaller PDCP SN, the PDCP entity will perform reordering according to PDCP SNs in the embodiment of the present invention, so as to recover the order of packets, and process the packets in sequence. Since the RLC entity does not perform reordering, system complexity decreases, so as to enhance transmission efficiency, and save system resources.” [0024-0026]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Meylan3283’s technique for sending data in a wireless communication system, as modified by Malkamaki, Marinier, and Yi, to include Jiang’s method for performing a function of header decompression by a packet data convergence protocol (PDCP) layer of a receiver, and performing a function of automatic repeat request or a function of service data unit reassembly by a radio link control (RLC) layer of the receiver, in order to preventing packet loss, decreasing system complexity, enhancing transmission efficiency and saving system resources (Jiang [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Jiang’s method for performing a function of header decompression by a packet data convergence protocol (PDCP) layer of a receiver, and performing a function of automatic repeat request or a function of service data unit reassembly by a radio link control (RLC) layer of the receiver into Meylan3283’s technique for sending data in a wireless communication system since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	 
Regarding claim 35
Meylan3283, as modified by Malkamaki, Marinier, Yi, and Jiang, previously discloses the method according to claim 34, 
Meylan3283 further discloses in annotated Fig. 5 below wherein the subset of RLC PDUs comprise a first RLC PDU and a second RLC PDU, and
the header of the first RLC PDU comprises an SN field with the same SN and an SI field with the second value, and the payload of the first RLC PDU comprises a first segment of the first RLC SDU; and
wherein the header of the second RLC PDU comprises an SN field with the same SN, an SI field with the fourth value (i.e. last segment or last frame), and a segment offset (SO) field indicating a byte offset, of a first byte in the payload of the second RLC PDU, within the first RLC SDU, and the payload of the second RLC PDU comprises a last segment of the first RLC SDU (see also [0069-0070]).

    PNG
    media_image1.png
    473
    753
    media_image1.png
    Greyscale

Regarding claim 36
Meylan3283, as modified by Malkamaki, Marinier, Yi, and Jiang, previously discloses the method according to claim 35, 
Meylan3283 further discloses in annotated Fig. 5 (as afore-mentioned in claim 35 discussion) wherein the subset of RLC PDUs further comprises a third RLC PDU, and all the segments of the first RLC SDU comprise a segment in the payload of the third RLC PDU, and the header of the third RLC PDU comprises an SN field with the same SN, an SI field with the third value (i.e. middle segment or middle frame), and an SO field indicating a byte offset, of a first byte in the payload of the third RLC PDU, within the first RLC SDU.

Regarding claim 37
Meylan3283, as modified by Malkamaki, Marinier, Yi, and Jiang, previously discloses the method according to claim 35, 
Meylan3283 further discloses wherein the header of the first RLC PDU has no SO field (“a segment of the first RLC SDU starting with the byte at address B” [0069]; Fig. 5; “The RLC PDU carries a segment of the RLC SDU starting with the byte at address B.’ [0059]).

Regarding claim 39
Meylan3283, as modified by Malkamaki, Marinier, Yi, and Jiang, previously discloses the method according to claim 34, 
Meylan3283 further discloses wherein the header of the another RLC PDU has no SO field (“a segment of the first RLC SDU starting with the byte at address B” [0069]; Fig. 5; “The RLC PDU carries a segment of the RLC SDU starting with the byte at address B.’ [0059]).

Regarding claim 41
Meylan3283, as modified by Malkamaki, Marinier, Yi, and Jiang, previously discloses the method according to claim 38, 
Meylan3283 further discloses wherein the header of the another RLC PDU has an SN field (“A header may be generated for the RLC PDU and may include the RLC SN for the first RLC SDU and a header block for each remaining RLC SDU.” [0009]; Fig. 5).

Regarding claim 44 (Currently Amended)
Meylan3283 discloses an apparatus (e.g. “Node B 120” in Fig. 2; [0029-0030]), comprising a processor (“FIG. 10 shows a design of a process 1000 for receiving data with sequence number re-use.  Process 1000 may be performed by a receiver, which may be a UE for data transmission on the downlink or a Node B for data transmission on the uplink.” [0092]), configured to connect with a non-transitory computer readable medium, wherein the non-transitory computer readable medium stores computer-executable instructions that, when executed by the processor, facilitate the apparatus performing a method comprising:
receiving, at a Radio Link Control (RLC) layer, a plurality of RLC protocol data units (PDUs) from a Media Access Control (MAC) layer, each of the plurality of RLC PDUs comprises a header and a payload, wherein:
for each respective RLC PDU of the plurality of RLC PDUs, the header comprises a segment indicator (SI) field with two bits, and a first value of the two bits indicates that the payload comprises a complete RLC service data unit (SDU), a second value of the two bits indicates that the payload comprises a first segment of an RLC SDU, a third value of the two bits indicates that the payload comprises a neither first nor last segment of the RLC SDU, and a fourth value of the two bits indicates that the payload comprises a last segment of the RLC SDU; and 
the payload carries data from an RLC SDU; 
wherein the plurality of RLC PDUs comprises a subset of RLC PDUs, and each of the payloads of the subset of RLC PDUs comprises a segment of a first RLC SDU of a plurality of RLC SDUs, each of the headers of the subset of RLC PDUs comprise a sequence number (SN) field, and SNs in the SN fields of the subset of RLC PDUs are the same, wherein the SNs in the SN fields of the subset of RLC PDUs are allocated by the RLC layer;
wherein the plurality of RLC PDUs further comprises another RLC PDU rather than the subset of RLC PDUs, wherein the SI field of the header of the another RLC PDU comprises the first value; and
wherein the method further comprises:
determining, at the RLC layer, based on the SI field of the header of the another RLC PDU, that the payload of the another RLC PDU is a complete second RLC SDU;
after the determining that the payload of the another RLC PDU is the complete second RLC SDU, sending, at the RLC layer, the complete second RLC SDU to a Packet Data Convergence Protocol (PDCP) layer without performing reordering with other RLC SDUs including the first RLC SDU;
determining, at the RLC layer, based on the headers of the subset plurality of RLC PDUs, that the payloads of the subset of RLC PDUs are segments of the first RLC SDU; 
obtaining and restoring all the segments to the first RLC SDU at the RLC layer;
sending, at the RLC layer, the first RLC SDU to a PDCP layer;
restoring, at the PDCP layer, the other RLC SDUs including the first RLC SDU and the second RLC SDU to PDCP SDUs, wherein the other RLC SDUs including the first RLC SDU and the second RLC SDU are from the same RLC layer and are without performing reordering when received by the PDCP layer, and 
delivering, by the PDCP layer, the PDCP SDUs to an upper layer.
The scope and subject matter of apparatus claim 44 is drawn to the apparatus of using the corresponding method claimed in claim 34. Therefore apparatus claim 44 corresponds to method claim 34 and is rejected for the same reasons of obviousness as used in claim 34 rejection above.

Regarding claim 45
The apparatus according to claim 44, wherein the subset of RLC PDUs comprise a first RLC PDU and a second RLC PDU,
the header of the first RLC PDU comprises an SN field with the same SN and an SI field with the second value, and the payload of the first RLC PDU comprises a first segment of the first RLC SDU; and
wherein the header of the second RLC PDU comprises an SN field with the same SN, an SI field with the fourth value, and a segment offset (SO) field indicating a byte offset, of a first byte in the payload of the second RLC PDU, within the first RLC SDU, and the payload of the second RLC PDU comprises a last segment of the first RLC SDU.
The scope and subject matter of apparatus claim 45 is drawn to the apparatus of using the corresponding method claimed in claim 35. Therefore apparatus claim 45 corresponds to method claim 35 and is rejected for the same reasons of obviousness as used in claim 35 rejection above.

Regarding claim 46
The apparatus according to claim 45, wherein the subset of RLC PDUs further comprises a third RLC PDU, and all the segments of the first RLC SDU comprise a segment in the payload of the third RLC PDU, and the header of the third RLC PDU comprises an SN field with the same SN, an SI field with the third value, and an SO field indicating a byte offset, of a first byte in the payload of the third RLC PDU, within the first RLC SDU.
The scope and subject matter of apparatus claim 46 is drawn to the apparatus of using the corresponding method claimed in claim 36. Therefore apparatus claim 46 corresponds to method claim 36 and is rejected for the same reasons of obviousness as used in claim 36 rejection above.

Regarding claim 47
The apparatus according to claim 45, wherein the header of the first RLC PDU has no SO field.
The scope and subject matter of apparatus claim 47 is drawn to the apparatus of using the corresponding method claimed in claim 37. Therefore apparatus claim 47 corresponds to method claim 37 and is rejected for the same reasons of obviousness as used in claim 37 rejection above.

Regarding claim 49
The apparatus according to claim 44, wherein the header of the another RLC PDU has no SO field.
The scope and subject matter of apparatus claim 49 is drawn to the apparatus of using the corresponding method claimed in claim 39. Therefore apparatus claim 49 corresponds to method claim 39 and is rejected for the same reasons of obviousness as used in claim 39 rejection above.

Regarding claim 51
The apparatus according to claim 44, wherein the header of the another RLC PDU has an SN field.
The scope and subject matter of apparatus claim 51 is drawn to the apparatus of using the corresponding method claimed in claim 41. Therefore apparatus claim 51 corresponds to method claim 41 and is rejected for the same reasons of obviousness as used in claim 41 rejection above.

Regarding claim 54 (Currently Amended)
A non-transitory computer readable storage medium comprising computer-executable instructions that, when executed by a processor, facilitate performing a method comprising:
receiving, at a Radio Link Control (RLC) layer, a plurality of RLC protocol data units (PDUs) from a Media Access Control (MAC) layer, each of the plurality of RLC PDUs comprises a header and a payload, wherein:
for each respective RLC PDU of the plurality of RLC PDUs, the header comprises a segment indicator (SI) field with two bits, and a first value of the two bits indicates that the payload comprises a complete RLC service data unit (SDU), a second value of the two bits indicates that the payload comprises a first segment of an RLC SDU, a third value of the two bits indicates that the payload comprises a neither first nor last segment of the RLC SDU, and a fourth value of the two bits indicates that the payload comprises a last segment of the RLC SDU; and 
the payload carries data from an RLC SDU; 
wherein the plurality of RLC PDUs comprises a subset of RLC PDUs, and each of the payloads of the subset of RLC PDUs comprises a segment of a first RLC SDU of a plurality of RLC SDUs, each of the headers of the subset of RLC PDUs comprise a sequence number (SN) field, and SNs in the SN fields of the subset of RLC PDUs are the same, wherein the SNs in the SN fields of the subset of RLC PDUs are allocated by the RLC layer;
wherein the plurality of RLC PDUs further comprises another RLC PDU rather than the subset of RLC PDUs, wherein the SI field of the header of the another RLC PDU comprises the first value; and
wherein the method further comprises:
determining, at the RLC layer, based on the SI field of the header of the another RLC PDU, that the payload of the another RLC PDU is a complete second RLC SDU;
after the determining that the payload of the another RLC PDU is the complete second RLC SDU, sending, at the RLC layer, the complete second RLC SDU to a Packet Data Convergence Protocol (PDCP) layer without performing reordering with other RLC SDUs including the first RLC SDU;
determining, at the RLC layer, based on the headers of the subset of RLC PDUs, that the payloads of the subset of RLC PDUs are segments of the  first RLC SDU; 
obtaining and restoring all the segments to the first RLC SDU at the RLC layer; and
sending, at the RLC layer, the first RLC SDU to a PDCP layer;
restoring, at the PDCP layer, the other RLC SDUs including the first RLC SDU and the second RLC SDU to PDCP SDUs, wherein the other RLC SDUs including the first RLC SDU and the second RLC SDU are from the same RLC layer and are without performing reordering when received by the PDCP layer, and 
delivering, by the PDCP layer, the PDCP SDUs to an upper layer.
The scope and subject matter of non-transitory computer readable medium claim 54 is drawn to the computer program product of using the corresponding method claimed in claim 34. Therefore computer program product claim 54 corresponds to method claim 34 and is rejected for the same reasons of obviousness as used in claim 34 rejection above.

Regarding claim 55
The non-transitory computer readable storage medium according to claim 54, wherein the subset of RLC PDUs comprise a first RLC PDU and a second RLC PDU,
the header of the first RLC PDU comprises an SN field with the same SN and an SI field with the second value, and the payload of the first RLC PDU comprises a first segment of the first RLC SDU; and
the header of the second RLC PDU comprises an SN field with the same SN, an SI field with the fourth value, and a segment offset (SO) field indicating a byte offset, of a first byte in the payload of the second RLC PDU, within the first RLC SDU, and the payload of the second RLC PDU comprises a last segment of the first RLC SDU.
The scope and subject matter of non-transitory computer readable medium claim 55 is drawn to the computer program product of using the corresponding method claimed in claim 35. Therefore computer program product claim 55 corresponds to method claim 35 and is rejected for the same reasons of obviousness as used in claim 35 rejection above.

Regarding claim 56
The non-transitory computer readable storage medium according to claim 55, wherein the subset of RLC PDUs further comprises a third RLC PDU, and all the segments of the first RLC SDU comprise a segment in the payload of the third RLC PDU, and the header of the third RLC PDU comprises an SN field with the same SN, an SI field with the third value, and an SO field indicating a byte offset, of a first byte in the payload of the third RLC PDU, within the first RLC SDU.
The scope and subject matter of non-transitory computer readable medium claim 56 is drawn to the computer program product of using the corresponding method claimed in claim 36. Therefore computer program product claim 56 corresponds to method claim 36 and is rejected for the same reasons of obviousness as used in claim 36 rejection above.

Regarding claim 57
The non-transitory computer readable storage medium according to claim 55, wherein the header of the first RLC PDU has no SO field.
The scope and subject matter of non-transitory computer readable medium claim 57 is drawn to the computer program product of using the corresponding method claimed in claim 37. Therefore computer program product claim 57 corresponds to method claim 37 and is rejected for the same reasons of obviousness as used in claim 37 rejection above.

Regarding claim 59
The non-transitory computer readable storage medium according to claim 54, wherein the header of the another RLC PDU has no SO field.
The scope and subject matter of non-transitory computer readable medium claim 59 is drawn to the computer program product of using the corresponding method claimed in claim 39. Therefore computer program product claim 59 corresponds to method claim 39 and is rejected for the same reasons of obviousness as used in claim 39 rejection above.

Claims 40, 50, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Meylan3283, in view of Malkamaki, Marinier, Yi, and Jiang, and further in view of Bucknell et al. US Pub 2009/0310537 (hereinafter “Bucknell”).
Regarding claim 40
Meylan3283, as modified by Malkamaki, Marinier, Yi, and Jiang, previously discloses the method according to claim 34, 
Meylan3283, Malkamaki, Marinier, Yi, and Jiang do not specifically teach wherein the header of the another RLC PDU has no SN field.
In an analogous art, Bucknell discloses wherein the header of the another RLC PDU has no SN field (“Format 3 (e.g. 11) shows the extreme case where no sequence number is defined and all the remaining bits are used for Segmentation indication.” [0055]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Meylan3283’s technique for sending data in a wireless communication system, as modified by Malkamaki, Marinier, Yi, and Jiang, to include Bucknell’s method for determining the size allocated to a field in the header of a packet based on the length of the packet payload, in order to reduce transmission overhead and improve resources usage efficiency (Bucknell [0025-0027]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Bucknell’s method for determining the size allocated to a field in the header of a packet based on the length of the packet payload into Meylan3283’s technique for sending data in a wireless communication system since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 50
The apparatus according to claim 44, wherein the header of the another RLC PDU has no SN field.
The scope and subject matter of apparatus claim 50 is drawn to the apparatus of using the corresponding method claimed in claim 40. Therefore apparatus claim 50 corresponds to method claim 40 and is rejected for the same reasons of obviousness as used in claim 40 rejection above.

Regarding claim 60
The non-transitory computer readable storage medium according to claim 54, wherein the header of the another RLC PDU has no SN field or has an SN field.
The scope and subject matter of non-transitory computer readable medium claim 60 is drawn to the computer program product of using the corresponding method claimed in claims 40 and 41. Therefore computer program product claim 60 corresponds to method claims 40 and 41 and is rejected for the same reasons of obviousness as used in claims 40 and 41 rejections above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464